EXHIBIT 10(b)17

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

ALABAMA POWER COMPANY

 

Effective as of March 1, 2008, the following are the annual base salaries of the
Chief Executive Officer, the Chief Financial Officer and certain other executive
officers of Alabama Power Company.

 

Charles D. McCrary

President and Chief Executive Officer

$662,242

Art P. Beattie

Executive Vice President, Chief Financial Officer and

Treasurer

$289,068

C. Alan Martin

Executive Vice President

$441,348

Steven R. Spencer

Executive Vice President

$379,187

Jerry L. Stewart

Senior Vice President

$354,792

 

 

 

 

 

 